15Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Response after Final filed on February 18, 2021. Claims 1-8, 10-17, and 19-20 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donna Flores on March 10, 2021.

The claims have been amended as follows: 

1.	(Currently Amended)	A computer-implemented method for adapting a relational database containing image tokens with corresponding image data types, the method comprising:
producing text based on relations between the image tokens in the relational database; and
producing a set of word vectors based on the text and the image data types by:
the image data types, wherein at least one of the embedding models is applied to the text and at least one different embedding model is applied to the image data types; and
merging the sets of preliminary word vectors to form the set of word vectors. 

7.	(Currently Amended)	The method of claim 1, wherein the at least one image token in the relational database is converted to a plurality of textual forms using more than one conversion method[s].

8.	(Currently Amended)	The method of claim 7, wherein the more than one conversion method[s] is selected from the group consisting of:  image tagging, image classification, binary comparison and user-specified similarity functions.

10.	(Currently Amended)	A cognitive intelligence system comprising: 
a memory storing computer instructions; 
a communication interface;
a processor, operably coupled with the memory and the communication interface, which:
produces text based on relations between image tokens in the relational database; and
corresponding to the image tokens by:
computing a plurality of sets of preliminary word vectors by applying at least two embedding models over the text and the image data types, wherein at least one of the embedding models is applied to the text and at least one different embedding model is applied to the image data types; and
merging the sets of preliminary word vectors to form the set of word vectors.

16.	(Currently Amended)	The cognitive intelligence system of claim 10, wherein the processor converts the at least one image token in the relational database to a plurality of textual forms using more than one conversion method[s].

17.	(Currently Amended)	The cognitive intelligence system of claim 16, wherein the processor selects the more than one conversion method[s] from the group consisting of:  image tagging, image classification, binary comparison and user-specified similarity functions.

19.	(Currently Amended)	A computer program product for adapting a relational database containing image data types, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, 
produce text based on relations between image tokens in the relational database; and
produce a set of word vectors based on the text and image data types corresponding to the image tokens by:
computing a plurality of sets of preliminary word vectors by applying at least two embedding models over the text and the image data types, wherein at least one of the embedding models is applied to the text and at least one different embedding model is applied to the image data types; and
merging the sets of preliminary word vectors to form the set of word vectors.

Response to Arguments
Applicant’s arguments, see pages 2-6 of Remarks, filed on February 18, 2021, with respect to claims 1-8, 10-17, and 19-20 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1-8, 10-17, and 19-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed in light of Applicant’s arguments presented on February 18, 2021 which have been found persuasive as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167